



COURT OF APPEAL FOR ONTARIO

CITATION: IT Haven Inc. v. Certain Underwriters at Lloyds,
    London, 2022 ONCA 189

DATE: 20220303

DOCKET: C68990

Strathy C.J.O., Zarnett J.A. and Wilton-Siegel J.
    (
ad hoc
)

BETWEEN

IT Haven Inc. and Ryan Hunt

Applicants (Respondents)

and

Certain Underwriters at Lloyds, London

Respondent (Appellant)

Jamie Spotswood and Camille Beaudoin, for the appellant

Rebecca Huang and Vincent DeMarco, for the respondents

Heard: October 19, 2021 by video conference

On appeal from the order of Justice Mark L. Edwards of
    the Superior Court of Justice, dated December 15, 2020, with reasons reported
    at 2020 ONSC 7835.

COSTS ENDORSEMENT

[1]

Having considered the submissions of the parties, costs are awarded to
    the respondent in the appeal, fixed at $25,000, inclusive of disbursements and
    all applicable taxes.

G.R. Strathy C.J.O.

B. Zarnett J.A.

Wilton-Siegel J.


